PER CURIAM.
The order which revoked appellant’s probation and imposed concurrent five year sentences for several counts of grand theft and uttering forged instruments is affirmed upon a holding that the record establishes that there were substantial violations of the conditions of appellant’s probation sufficient to support revocation. Miller v. State, 444 So.2d 523 (Fla. 1st DCA 1984); Edwards v. State, 439 So.2d 1028 (Fla. 3d DCA 1983); Chappell v. State, 429 So.2d 84 (Fla. 5th DCA 1983).
We remand, however, to allow the trial court to correct the sentence to reflect that jail time was ordered and served on count III of case number 81-18148 and thus it was error to impose a sentence on that count. Appellant need not be present when the sentence is corrected. In addition, our computations indicate that appellant should be credited with 147 days time already served.
Affirmed with directions.